DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-2, in the reply filed on 12 May 2021 is acknowledged.  The traversal is on the ground(s) that the restriction is improper as the Groups are not distinct and there is a serious burden to examine all claims as the examiner has not interpreted the claims in light of the description and that unity exists when taken as a whole.  This is not found persuasive because applicant is reminded that the instant application is a national stage entry under 35 USC 371 and the burden of restriction is Unity of Invention and that search burden is not a criteria for restriction.  The examiner has properly shown that Takashima teaches applicant’s technical feature common to groups I and II.  As such, said special technical feature is considered to be neither novel nor inventive a posteriori over the prior art and therefore the instant groups lack Unity of Invention and restriction is proper.  See MPEP 1893.03 (d).  Further, applicant does not point out any particular feature(s), definition(s), etc. indicating how the instant claims make a contribution over the prior art “in light of the description” or “taken as a whole”.  Absent such a showing, this amounts to argument alone and is insufficient.  See MPEP 2145(I).
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 May 2021.
It is noted that in the event of allowable subject matter rejoinder of the withdrawn claims will be reconsidered.

Information Disclosure Statement
The information disclosure statement filed 15 January 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The information disclosure statement cites KR 1020120107003, which is not in the English language, and indicates it corresponds to US 2012/0305144.  However, the corresponding US document is not cited on said IDS or anywhere within the application history.  As such, the Korean reference has not been considered.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-2 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/617,736 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a high-strength steel sheet with a composition comprising by mass C: 0.15-0.35%, Si + Al: 0.5-3.0%, Mn: 1.0-4.0%, P: 0-0.05%, S: 0-0.01%, Ti: 0.01-0.2% with a microstructure of 5% or less of ferrite, 60% or more of tempered martensite and tempered bainite, 10% or more of retained austenite, 5% or less of fresh martensite, an average grain size of retained austenite being 0.5 microns or less and 2% or more being 1.0 microns or more, and a prior austenite grain size of 10 microns or less.  This is patentably indistinct of claim 2 of the ‘736 application which recites a high-strength steel sheet with a composition comprising Fe and by mass C: 0.15-0.35%, Si + Al: 0.5-3.0%, Al: 0.01% or more, N: 0.01% or less, Mn: 1.0-4.0%, P: 0.05% or less, S: 0.01% or less, Ti: 0.2% with a microstructure of 5% or less of ferrite, 60% or more of tempered martensite and tempered bainite, 10% or more of retained austenite, a martensite-austenite constituent of 1.0 microns or less, an average grain size of retained austenite being 1.0 microns or less and 2% or more being 1.5 microns or more, an amount of solute nitrogen being 0.002% or less.  The instant claims and those of the ‘736 application recite overlapping compositions and microstructures and the courts have held that this overlap establishes prima facie case of obviousness and therefore the claims are not patentably distinct from one another.  See MPEP 2144.05.
Instant claim 2 recites conditions (a)-(e) overlapping those recited in claim 2 of the ‘736 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a prior austenite grain size of 10 µm or less” and is considered to render the claim indefinite as claim 1 is silent regarding the presence of a prior austenite phase and therefore it is unclear if applicant is claiming where the microstructure of the steel sheet contains prior austenite (i.e. something that used to be austenite) or if applicant is claiming when present, austenite has the claimed grain size.  As such, the public is not appropriately appraised of the scope of the claim.
Claim 2 recites “any one or more of the following (a) to (e)” and also where (a) may be an amount of C being 0.30% by mass or less.  This open-ended range of “0.30% by mass or less” (emphasis added) renders the claim indefinite as claim 1 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2017/0107591 – cited by applicant).
Considering claim 1, Takashima teaches high-strength cold rolled steel sheets (abstract) having a composition by mass of C: 0.13-0.25%, Si: 1.2-2.2%, Al: 0.01-0.08%, Mn: 2.0-3.2%, P: 0.08% or less, S: 0.005% or less, Ti: 0.055-0.130%, balance Fe (Paragraphs 12-13).  The microstructure of the steel comprises 2-15% ferrite, 5-20% retained austenite, 10% or less martensite, balance bainite and tempered martensite (Paragraph 14).  The tempered martensite may comprise a volume fraction of 30-70% (Paragraph 63).  The retained austenite has an average crystal grain diameter of 2.0 microns or less (Paragraph 60).  The composition and average grain size of retained austenite as disclosed by Takashima overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  Takashima does not 
However, Takashima teaches where the steel is hot rolled at 1150-1300 ˚C (Paragraph 70), cooled to 650 ˚C or lower at 80 ˚C/sec or lower (Paragraph 72), then annealed 820 ˚C or higher for 30 seconds or longer heated at 3-30 ˚C/sec (Paragraph 76), then cooled to 100-250 ˚C at a cooling rate of 3 ˚C/sec or more (Paragraph 81), then held at a second soaking temperature of 350-500 ˚C for 30 seconds or longer (Paragraph 82).  These conditions are substantially identical to those which applicant discloses in Paragraphs 54-67 of the originally filed specification as forming the claimed steel sheet.  As such, one would reasonably expect the steel of Takashima to possess the claimed 2% or more of retained austenite having a grain size of 1.0 microns or more as substantially identical steel compositions treated in a substantially identical manner are expected to possess the same properties, absent an objective showing.  See MPEP 2112.
While not teaching a singular example of the instantly claimed steel sheet this would have been obvious to one of ordinary skill in the art in view of the teachings of Takashima as this is considered a conventionally known high strength steel sheet with a conventionally known composition and microstructure overlapping that which is claimed and one would have had a reasonable expectation of success.
Considering claim 2, in addition to the C and Al content as disclosed in Paragraph 13 above, Takashima teaches where the steel may comprise 0.50% or less Cu, Ni, Mo, Cr and/or 0.0003-0.0050% B, and/or V: 0.05% and Nb: 0.05%, and/or 0.0050% or less of Ca and REM (Paragraph 47).  See MPEP 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ikeda et al. (US 2004/0226635), Naitou et al. (US 2014/0044585), and Murakami et al. (US 2017/0268077) teach similar steel sheets as that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784